                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

GINGER H. WILLIAMS,

                Plaintiff,

v.                                                               Case No. 8:18-cv-2402-T-AEP

ANDREW M. SAUL,
Commissioner of Social Security, 1

                Defendant.
                                              /

                                              ORDER

        Plaintiff seeks judicial review of the denial of her claims for a period of disability,

disability insurance benefits (“DIB”), and Supplemental Security Income (“SSI”). As the

Administrative Law Judge’s (“ALJ”) decision was not based on substantial evidence and failed

to employ proper legal standards, the Commissioner’s decision is reversed and remanded.

                                                  I.

        A.      Procedural Background

        Plaintiff filed applications for a period of disability, DIB, and SSI (Tr. 322-29). The

Commissioner denied Plaintiff’s claims both initially and upon reconsideration (Tr. 147-50,

181-84, 185-89, 194-203). Plaintiff then requested an administrative hearing (Tr. 204). Per

Plaintiff’s request, the ALJ held a hearing at which Plaintiff and a vocational expert (“VE”)

testified (Tr. 64-118). A supplemental hearing was held by the same ALJ after additional



1   On September 17, 2019 Andrew Saul became the Commissioner of the Social Security
Administration. Under Rule 25(d) of the Federal Rules of Civil Procedure, Mr. Saul should be
substituted for former Acting Commissioner Nancy A. Berryhill as the defendant in this suit. No further
action needs to be taken to continue this suit due to the last sentence of Section 205(g) of the Social
Security Act, 42 U.S.C. § 405(g).
records were obtained, and Plaintiff, a medical expert (“ME”), and a VE testified (Tr. 30-63). 2

Thereafter, the ALJ issued an unfavorable decision finding Plaintiff not disabled and thus

denying her claims for benefits (Tr. 10-21). Plaintiff requested review of the ALJ’s decision

(Tr. 320-21), which the Appeals Council denied (Tr. 1-5). Plaintiff then timely filed a complaint

with this Court (Doc. 1). The case is now ripe for review under 42 U.S.C. §§ 405(g), 1383(c)(3).

       B.      Factual Background and the ALJ’s Decision

       Plaintiff, who was born in 1969, claimed disability beginning June 1, 2013 (Tr. 322,

326, 346). Plaintiff has a high school equivalency education and past relevant work experience

as a food processor, production line worker, waitress, bartender, inventory clerk, nursery

laborer, housekeeper, and tool room attendant (Tr. 76-84, 111-13, 351, 361, 423). Plaintiff

alleged disability due to bipolar, anxiety, depression, manic depressive, cholesterol, muscle

spasms, chronic abdominal pain from gastroparesis and related gastrointestinal problems, and

COPD (Tr. 85-94, 350).

       In rendering the administrative decision, the ALJ concluded that Plaintiff met the

insured status requirements through December 31, 3017, and had not engaged in substantial

gainful activity since June 1, 2013, the alleged onset date (Tr. 13). After conducting the initial

and supplemental hearings and reviewing the evidence of record, the ALJ determined Plaintiff

had the following severe impairments: bipolar disorder, depression, anxiety, degenerative disc

disease, emphysema/COPD, asthma, hypertension, Barrett’s esophagus, hiatus hernia, obesity,

and diabetes mellitus. Id. Notwithstanding the noted impairments, the ALJ determined Plaintiff

did not have an impairment or combination of impairments that met or medically equaled one

of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. Id. The ALJ then


2 The ME was Nossa W. Maya, M.D., a board-certified internist (Tr. 39), and the VE was Joyce M.
Flammas-Courtright (Tr. 51). Although Dr. Maya testified that about 40% of her practice included
mental health treatment, she testified only as to Plaintiff’s physical impairments (Tr. 42-49).


                                                2
concluded that Plaintiff retained a residual functional capacity (“RFC”) to perform sedentary

work 3 except:

         [she] can occasionally lift/carry ten pounds; can frequently lift/carry less than
         ten pounds; can sit for a period of four hours of an eight-hour day; can stand
         and walk for a period of three hours each during an eight hour workday; can
         occasionally climb ramps and stairs; never climb ladders, ropes, or scaffolds;
         can push/pull as much as she can lift/carry; can have occasional contact with
         extreme heat, extreme cold, dusts, odors, fumes, and pulmonary irritants;
         frequent exposure to unprotected heights and moving mechanical parts;
         limited to simple routine tasks; limited to simple work related decisions; able
         to maintain attention, concentration, persistence, and pace in two hour
         increments throughout an eight hour workday with normal breaks; and
         requires the use of portable oxygen for exertion (when performing any
         activity of exertion).

(Tr. 15). In formulating Plaintiff’s RFC, the ALJ considered Plaintiff’s subjective complaints

and determined that, although the evidence established the presence of underlying impairments

that reasonably could be expected to produce the symptoms alleged, Plaintiff’s statements as to

the intensity, persistence, and limiting effects of her symptoms were not entirely consistent with

the medical evidence and other evidence (Tr. 16).

        Considering Plaintiff’s noted impairments and the assessment of a VE, however, the

ALJ determined Plaintiff could not perform her past relevant work (Tr. 19-20). Given Plaintiff’s

background and RFC, the VE testified that Plaintiff could perform other jobs existing in

significant numbers in the national economy, such as a lens inserter, lens block gauger, and

stone setter (Tr. 20-21, 55). Accordingly, based on Plaintiff’s age, education, work experience,

RFC, and VE testimony, the ALJ found Plaintiff not disabled (Tr. 21).




3 “Sedentary work involves lifting no more than 10 pounds at a time and occasionally lifting or carrying
articles like docket files, ledgers, and small tools. Although a sedentary job is defined as one which
involves sitting, a certain amount of walking and standing is often necessary in carrying out job duties.
Jobs are sedentary if walking and standing are required occasionally and other sedentary criteria are
met.” 20 C.F.R. §§ 404.1567(a), 416.967(a).


                                                   3
                                                    II.

        To be entitled to benefits, a claimant must be disabled, meaning he or she must be unable

to engage in any substantial gainful activity by reason of any medically determinable physical

or mental impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than twelve months. 42 U.S.C.

§§ 423(d)(1)(A), 1382c(a)(3)(A). A “physical or mental impairment” is an impairment that

results from anatomical, physiological, or psychological abnormalities, which are demonstrable

by medically acceptable clinical and laboratory diagnostic techniques. 42 U.S.C. §§ 423(d)(3),

1382c(a)(3)(D).

        The Social Security Administration, in order to regularize the adjudicative process,

promulgated the detailed regulations currently in effect. These regulations establish a

“sequential evaluation process” to determine whether a claimant is disabled. 20 C.F.R.

§§ 404.1520, 416.920. 4 If an individual is found disabled at any point in the sequential review,

further inquiry is unnecessary. 20 C.F.R. §§ 404.1520(a), 416.920(a). Under this process, the

ALJ must determine, in sequence, the following: whether the claimant is currently engaged in

substantial gainful activity; whether the claimant has a severe impairment, i.e., one that

significantly limits the ability to perform work-related functions; whether the severe

impairment meets or equals the medical criteria of 20 C.F.R. Part 404 Subpart P, Appendix 1;

and whether the claimant can perform his or her past relevant work. If the claimant cannot

perform the tasks required of his or her prior work, step five of the evaluation requires the ALJ



4  With one exception, the cited references to the regulations pertain to those in effect at the time the
decision was rendered. As the parties recognize, on January 18, 2018, the Commissioner revised the
rules of 20 C.F.R §§ 404.1527 and 416.927 regarding the evaluation of medical evidence for claims
filed after March 27, 2017. See 82 Fed. Reg. 5844. Because the revised rules became effective after the
claims were filed in this cause, the regulations and rulings that were in effect at the time thereof govern
this case.


                                                    4
to decide if the claimant can do other work in the national economy in view of his or her age,

education, and work experience. 20 C.F.R. §§ 404.1520(a), 416.920(a). A claimant is entitled

to benefits only if unable to perform other work. Bowen v. Yuckert, 482 U.S. 137, 140-42

(1987); 20 C.F.R. §§ 404.1520(g), 416.920(g).

       A determination by the Commissioner that a claimant is not disabled must be upheld if

it is supported by substantial evidence and comports with applicable legal standards. See 42

U.S.C. §§ 405(g), 1383(c)(3). Substantial evidence is “such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389,

401 (1971) (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938) (internal quotation

marks omitted)); Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996). While the court reviews

the Commissioner’s decision with deference to the factual findings, no such deference is given

to the legal conclusions. Keeton v. Dep’t of Health & Human Servs., 21 F.3d 1064, 1066 (11th

Cir. 1994) (citations omitted).

       In reviewing the Commissioner’s decision, the court may not re-weigh the evidence or

substitute its own judgment for that of the ALJ even if it finds that the evidence preponderates

against the ALJ’s decision. Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983). The

Commissioner’s failure to apply the correct law, or to give the reviewing court sufficient

reasoning for determining that he or she has conducted the proper legal analysis, mandates

reversal. Keeton, 21 F.3d at 1066. The scope of review is thus limited to determining whether

the findings of the Commissioner are supported by substantial evidence and whether the correct

legal standards were applied. 42 U.S.C. § 405(g); Wilson v. Barnhart, 284 F.3d 1219, 1221

(11th Cir. 2002).




                                                5
                                                  III.

        On appeal, Plaintiff argues that the ALJ erred by failing to: (1) weigh or discuss the

[mental health] evidence in accordance with law; (2) follow the opinions of treating and

examining sources; (3) find that certain nonexertional impairments were “severe” at step two;

(4) find that she would be absent from work two or more days a month and thus could not

perform her past relevant work or other work based on the opinion of the VE; and (5) properly

evaluate her subjective complaints of pain.

        For the reasons that follow, the Court finds that Plaintiff’s first three claims have merit

and require remand.

        A. The ALJ’s Consideration of Mental Health Evidence

        Plaintiff contends that while the ALJ discussed and weighed evidence that supported a

denial of benefits, the ALJ failed to weigh and discuss several records that support her claim of

mental disability and subjective allegations. In particular, Plaintiff asserts the ALJ failed to

discuss and weigh evidence from her treating psychiatrist, Dr. Bharminder S. Bedi (Exhibits

6F, 17F, and 33F), eight psychiatric hospitalizations (Exhibits 27F, 28F, 32F, 38F, and 40F),

and an emergency room visit for a panic attack (Exhibit 32F) (Doc. 17 at 3-7).

        The Court agrees that the ALJ’s consideration of the mental health record was

insufficient. 5 As discussed below, the Court finds that the ALJ erred by: failing to consider and

weigh the opinion of Plaintiff’s treating psychiatrist; impermissibly discussing only that

evidence which supported her decision while ignoring evidence to the contrary; and failing to




5 In considering Plaintiff’s mental impairments, the ALJ addressed only the following evidence: (1) a
June 2014 psychiatric hospitalization for a suicide attempt; (2) Plaintiff’s report of depression to her
primary doctor; (3) an October 2015 psychiatric hospitalization for a suicide attempt; (4) a June 2016
psychiatric hospitalization for an overdose; (5) a January 2017 consultative psychological evaluation;
(6) one GAF score of 50; and (7) the state agency consultants’ mental RFC opinions (Tr. 18-19).


                                                   6
include in her RFC finding and hypothetical question the social limitations assessed by the state

agency psychologists and examining psychologist despite having credited their opinions.

        1. Treating Psychiatrist’s Opinion

        When assessing the medical evidence, the ALJ must state with particularity the weight

afforded to different medical opinions and the reasons therefor. 6 Winschel v. Comm’r of Soc.

Sec., 631 F.3d 1176, 1179 (11th Cir. 2011) (citation omitted); Sharfarz v. Bowen, 825 F.2d 278,

279 (11th Cir. 1987). Typically, the ALJ must afford a treating physician’s opinion substantial

or considerable weight unless “good cause” is shown to the contrary. Schink v. Comm'r of Soc.

Sec., 935 F.3d 1245, 1259 (11th Cir. 2019) (quoting Phillips v. Barnhart, 357 F.3d 1232, 1240

(11th Cir. 2004)). Good cause exists when (1) the treating physician’s opinion was not bolstered

by the evidence, (2) the evidence supported a contrary finding, or (3) the treating physician’s

opinion was conclusory or inconsistent with the physician’s own medical records. Id. (citing

Winschel, 631 F.3d at 1179; Phillips, 357 F.3d at 1240-41). The ALJ must clearly articulate the

reasons for giving less weight to the opinion of a treating physician. Id. (citing Winschel, 631

F.3d at 1179). The ALJ’s failure to do so constitutes reversible error. Id. (citing Lewis v.

Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997)).

        Dr. Bedi, the only treating psychiatrist of record, saw Plaintiff approximately 31 times

from September 2013 to September 2016 (Tr. 541-49, 775-800, 1346-49). He assessed GAF

scores 7 during 21 of the visits—a GAF score of 50 on 13 visits (Tr. 542, 545, 548, 776, 784-


6  Medical opinions are statements from physicians and psychologists or other acceptable medical
sources that reflect judgments about the nature and severity of the claimant’s impairments, including the
claimant’s symptoms, diagnosis, and prognosis; what the claimant can still do despite impairments; and
the claimant’s physical or mental restrictions. 20 C.F.R. §§ 404.1527(a)(1), 416.927(a)(1).

7  A GAF (global assessment of functioning) score reflects a clinician’s subjective assessment of an
individual’s overall functioning but does not itself reveal a specific functional limitation or constitute
an assessment of a claimant’s ability to work. Thornton v. Comm’r, Soc. Sec. Admin., 597 F. App’x 604,
613 (11th Cir. 2015); Ward v. Astrue, No. 3:00-cv-1137-J-HTS, 2008 WL 1994978, at *3 (M.D. Fla.


                                                    7
86, 788-89, 796, 799, 1346, 1349), a GAF score of 60 on 5 visits (Tr. 541, 546, 549, 795, 800),

and a GAF score between 50 and 60 on 3 visits (Tr. 781, 794, 1347). 8 His progress notes, many

of which are difficult to read or illegible, included mental status exam findings, a short general

summary, diagnostic impressions, and prescription medications (Tr. 541-49, 775-800, 1346-

49).

        Inexplicably, the ALJ did not address Dr. Bedi’s records. Nor did the ALJ cite to the

exhibits containing the same (Exhibits 6F, 17F, and 33F). Although Dr. Bedi’s treatment

records did not identify functional limitations, they nonetheless constitute medical opinions that

the ALJ was required to address. See Winschel, 631 F.3d at 1179 (providing that a doctor’s

treatment notes that included a description of the claimant’s symptoms, a diagnosis, and a

judgment about the nature and severity of the claimant’s impairments constituted “medical

opinions”). Consequently, the Court finds that the ALJ’s failure to address Dr. Bedi’s records

and state the weight accorded his medical opinions constitutes error. See Schink, 935 F.3d at

1259.

        The Court recognizes that an ALJ’s failure to address a treating doctor’s opinion or

findings may be found harmless when the opinion or findings do not directly contradict the




May 8, 2008). “[T]he Commissioner has declined to endorse the GAF scale for ‘use in the Social
Security and SSI disability programs,’ and has indicated that GAF scores have ‘no direct correlation to
the severity requirements of the mental disorders listings.’” Wind v. Barnhart, 133 F. Appx. 684, 692
n.5 (11th Cir. 2005). An ALJ may reject a GAF score if it is inconsistent with the record. Wells v.
Berryhill, No. 8:18-cv-454-AEP, 2019 WL 1324622, at *4 (M.D. Fla. Mar. 25, 2019).
8
  GAF scores between 41-50 suggest serious symptoms (e.g., suicidal ideation, severe obsessional
rituals, frequent shoplifting) or any serious impairment in social occupational, or school functioning
(e.g., no friends, unable to keep job); and GAF scores between 51-60 suggest moderate symptoms (e.g.,
flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social,
occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers). Am.
Psychiatric Ass’n, Diagnostic and Statistical Manual of Mental Disorders 32, 34 (4th ed. 2000).




                                                  8
ALJ’s ultimate decision. 9 Here, however, because Plaintiff’s primary claim of disability is due

to mental impairments, there is only one treating psychiatrist of record, and the ALJ failed to

address multiple other mental health records, the Court is unable to conclude that the ALJ’s

failure to address the medical opinion evidence from Dr. Bedi was harmless. Further, the

psychiatrist’s progress notes, as well as the evidence discussed below that the ALJ failed to

address, are critical to Plaintiff’s subjective allegations of disabling mental symptoms. On

remand, the ALJ must explicitly consider and explain the weight accorded Dr. Bedi’s medical

opinion evidence.

        The Court notes that Dr. Bedi’s progress notes are difficult to read, and the ALJ and

Plaintiff’s counsel recognized this as well (Tr. 67). Thus, in order to avoid future allegations of

error, Plaintiff, her counsel, and the ALJ should make some effort to decipher them and/or

obtain legible copies. See Yamin v. Comm’r of Soc. Sec., No. 6:07-cv-1574-Orl-GJK, 2009 WL

799457, at *12-13 (M.D. Fla. Mar. 24, 2009) (finding that the illegibility of important

evidentiary material can warrant a remand for clarification and supplementation to determine

whether the ALJ fully understood the medical evidence in the record); see also Bishop v.

Sullivan, 900 F.2d 1259, 1262 (8th Cir. 1990) (remanding for clarification due to illegibility of

important evidentiary material); Cutler v. Weinberger, 516 F.2d 1282, 1285 (2d Cir. 1975)




9  See Hunter v. Comm'r of Soc. Sec., 609 F. App'x 555, 558 (11th Cir. 2015) (finding plaintiff failed to
demonstrate reversible error in the ALJ’s failure to identify physician by name because the ALJ
summarized the physician’s treatment notes and it did not affect the ALJ’s ultimate decision); Tillman
v. Comm'r, Soc. Sec. Admin., 559 F. App'x 975, 975-76 (11th Cir. 2014) (recognizing harmless error
analysis in the context of an ALJ's failure to address a treating source's opinion); Caldwell v. Barnhart,
261 F. App'x 188, 191 (11th Cir. 2008) (finding that the ALJ's failure to state the weight given to a
physician's opinions was harmless error because the opinions did not otherwise contradict the ALJ's
findings); Wright v. Barnhart, 153 F. App'x 678, 684 (11th Cir. 2005) (finding harmless error for the
ALJ's failure to explicitly state what weight he afforded to a number of physicians' medical opinions
when the opinions did not directly contradict the ALJ's findings).


                                                    9
(“[w]here medical records are crucial to the plaintiff’s claim, illegibility of important

evidentiary material has been held to warrant a remand for clarification and supplementation.”).

       2. Evidence Contrary to the ALJ’s Decision

       As for the evidence documenting psychiatric hospitalizations, Plaintiff argues that the

ALJ failed to address several of these records and impermissibly chose to discuss only those

records that supported her decision (Doc. 17 at 6). Although an ALJ is not required to discuss

every piece of record evidence, Plaintiff is correct that an ALJ cannot pick and choose which

evidence supports her decision while disregarding evidence to the contrary. See McCruter v.

Bowen, 791 F.2d 1544, 1548 (11th Cir. 1986) (providing that it is improper for an ALJ to focus

on one aspect of the evidence while disregarding or ignoring other contrary evidence because

the ALJ’s review of the record must take into account and evaluate the record as a whole).

When an ALJ reaches her decision in this manner, the court is unable to find that the decision

is supported by substantial evidence. See id. (providing that reversal is required when an ALJ

focuses on evidence in support of decision and ignores other evidence because the court cannot

determine whether the decision is supported by substantial evidence); Broughton v. Heckler,

776 F.2d 960, 961-62 (11th Cir.1985) (recognizing that ALJ’s failure to mention or consider

contrary medical records, let alone articulate reasons for disregarding them, constitutes

reversible error); see also Tyner v. Colvin, No. 3:14-cv-645-J-MCR, 2015 WL 4080718, at *2

(M.D. Fla. July 6, 2015) (finding ALJ may not ignore relevant evidence when it supports

claimant’s position); Meek v. Astrue, No. 3:08-cv-317-J-HTS, 2008 WL 4328227, *1 (M.D.

Fla. Sept. 17, 2008) (finding ALJ may not ignore evidence that does not support decision and

must explain why significant probative evidence was rejected).

       On thorough review of the record and the ALJ’s decision, the Court finds that the ALJ

failed to evaluate the mental health record as a whole and impermissibly disregarded or ignored



                                              10
medical evidence that was contrary to her decision. The ALJ failed to address eight of Plaintiff’s

psychiatric hospitalizations during the pertinent period: November 2015 (Tr. 1026-28 at Exh.

28F); March/April 2016 (Tr. 1023-24, 1029 at Exh. 28F); April 2016 (Tr. 988-96 at Exh. 27F);

July 2016 (Tr. 1319-20, 1239, 1331-33 at Exh. 32F); two in August 2016 (Tr. 1249-52, 1296,

1298, 1300-03, 1307-08 at Exh. 332F); December 2016 (Tr. 2228-34 at Exh. 38F); and May

2017 (Tr. 2245-67 at Exh. 40F). These records reveal voluntary and involuntary psychiatric

hospitalizations for attempted suicide by ingesting psychiatric medications (Tr. 1026-28, 1249-

52, 1319-20), suicidal ideation due to depression and anxiety (Tr. 1023-24, 1029, 2228-34,

2245-67), suicidal ideation due to gastroparesis pain (Tr. 988-89), and panic attacks with chest

pain and hallucinations (1296, 1298, 1200-08). They also reveal GAF scores of 28 and 48 (Tr.

1023-24, 1027, 1320) 10 which, along with Dr. Bedi’s multiple assessments of GAF scores of

50 (Tr. 542, 545, 548, 776, 784-86, 788-89, 796, 799, 1345, 1349), the ALJ failed to address.

Although GAF scores are not indictive of specific functional limitations, multiple GAF scores

between 28 and 50, as well as multiple psychiatric hospitalizations, support Plaintiff’s claim of

serious and persistent mental symptoms and are contrary to the ALJ’s finding of “moderate”

mental limitations. The ALJ also failed to address Plaintiff’s ER treatment in September 2016

for depression and an “acute anxiety attack” (Tr. 1225-26, 1229-34, 1238), which lends further

support to Plaintiff’s claim of disabling anxiety and panic attacks. Given the ALJ’s failure to

address medical evidence contrary to her decision, the Court is unable to conclude that the

decision is supported by substantial evidence. See McCruter, 791 F.2d at 1548; Broughton, 776

F.2d at 961-62.


10   GAF scores between 21-30 suggest behavior is considerably influenced by delusions or
hallucinations or serious impairment, in communication or judgment (e.g., sometimes incoherent, acts
grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in
bed all day, no job, home, or friends). Am. Psychiatric Ass’n, Diagnostic and Statistical Manual of
Mental Disorders 32, 34 (4th ed. 2000).


                                                     11
       The Commissioner’s contention to the contrary is without merit. Relying primarily on

Dyer v. Barnhart, 395 F.3d 1206 (11th Cir. 2005), the Commissioner contends the decision

makes clear that the ALJ considered the entire record and adequately considered Plaintiff’s

condition as a whole (Doc. 17 at 7-10). Dyer is factually distinguishable and inapposite to the

determination in this case. In that case, the ALJ failed to mention one of the claimant’s pain

medications when considering the claimant’s subjective complaints of pain. Dyer, 395 F.3d at

1211. The Eleventh Circuit found the omission inconsequential to the ALJ’s credibility

determination because the medication was prescribed for an injury unrelated to the claimant’s

alleged disabling impairments and, in any event, noted “there is no rigid requirement that the

ALJ specifically refer to every piece of evidence in his decision[.]” Id. (quoting Foote v. Chater,

67 F.3d 1553, 1561 (11th Cir. 1995)). In this case, the ALJ discussed mental health records

supportive of her decision while ignoring other evidence to the contrary. Unlike the ALJ’s

review of the evidence in Dyer, the decision does not make clear that the ALJ considered the

entire record and adequately considered Plaintiff’s condition as a whole.

       3. The ALJ’s RFC Finding and Hypothetical Question

       Plaintiff does not specifically challenge the ALJ’s RFC finding and hypothetical

question. The Commissioner, however, generally refutes Plaintiff’s challenge to the ALJ’s

consideration of the mental health record by asserting that the ALJ’s mental RFC was supported

by the evidence.

       Given the Commissioner’s assertion and the Court’s duty to “scrutinize the record as a

whole to determine if the decision reached is reasonable and supported by substantial evidence,”

Schink, 935 F.3d at 1257, the Court has considered the evidence underlying the ALJ’s mental

RFC finding and hypothetical question. As explained below, neither are supported by

substantial evidence.



                                                12
         In assessing Plaintiff’s mental RFC, the ALJ considered the opinions of the state agency

psychologists, Judith E. Meyers, Psy.D., Robert Hodes, Ph.D., 11 and the opinion of examining

psychologist, Elsa Oben, Psy.D. (Tr. 19). Drs. Meyers and Hodes opined that Plaintiff was

moderately limited in her ability to interact appropriately with the general public and get along

with coworkers or peers without distracting them or exhibiting behavioral extremes, would

function best at tasks with little to no social demands for communicating with others, and was

able to was able to perform simple, repetitive tasks with limited social contact (Tr. 130, 158).

They concluded that the “evidence suggests [Plaintiff has] the capacity to understand and retain

simple instructions . . . [and] persist at tasks” and would “function best at tasks with little to no

social demands for communicating with others.” Id. As for Dr. Oben, she assessed mild

limitations in the ability to interact appropriately with supervisors and coworkers, respond

appropriately to usual work situations, and respond to changes in a routine work setting, and

moderate limitations in the ability to interact appropriately with the public. (Tr. 2210).

         The ALJ gave “great weight” to the state agency psychologists’ opinions (Tr. 19). The

ALJ stated their opinions showed Plaintiff had “moderate difficulties with maintaining social

functioning and maintaining concentration, persistence, or pace[,]” which was “consistent with

the evidence as a whole, as well the evaluation completed by Dr. Oden . . . noting the

[Plaintiff’s] difficulty leaving her home . . ..” Id. The ALJ gave “some weight” to Dr. Oben’s

opinion that Plaintiff had “only moderate difficulty interacting appropriately with the public[,]”

explaining that the evidence supported additional restrictions to Plaintiff’s mental RFC (Tr. 19).

         Having given significant weight to the opinions of state agency psychological

consultants and seemingly crediting Dr. Oben’s social restriction, the ALJ should have either

explicitly included all limitations they assessed in her RFC finding and hypothetical question


11   Dr. Hodes “affirmed” Dr. Meyers’ mental RFC assessment (Tr. 158, 162-63).



                                                 13
or explained how their limitations were otherwise implicitly accounted for in the same. Because

the ALJ did neither with regard the social limitations they assessed, the ALJ’s decision is not

supported by substantial evidence. See Winschel, 631 F.3d at 1180-81 (reversing where ALJ

relied on VE’s testimony to hypothetical question that failed to include or otherwise implicitly

account for all of the claimant’s impairments); Lapica v. Comm’r of Soc. Sec., 501 F. App’x

895, 899 (11th Cir. 2012) (concluding that the decision was not supported by substantial

evidence where the ALJ did not expressly incorporate in the hypothetical questions posed to

the VE the specific limitations contained in the treating physician’s opinion); Watkins v.

Comm’r of Soc. Sec., 457 F. App’x 868, 871-72 (11th Cir. 2012) (holding that ALJ erred by

giving great weight to a doctor’s RFC opinion but not incorporating one of the doctor’s

limitations in his RFC finding or giving a reason for not doing so); Rosario v. Comm’r of Soc.

Sec., No. 6:12-cv-1687-Orl-GJK, 2014 WL 667797, at *3 (M.D. Fla. Feb. 20, 2014) (reversing

and remanding for further proceedings where the ALJ gave significant weight to a state agency

psychologist’s opinion that the claimant was limited to low stress settings but failed to explain

why she did not include or otherwise account for that limitation in her RFC determination and

hypothetical questions to the VE) (citations omitted); Cusimano v. Astrue, No. 8:10-cv-2200-

T-TGW, 2011 WL 3796746, at *3-4 (M.D. Fla. Aug. 26, 2011) (finding ALJ committed

reversible error by purporting to accept doctor’s limitation for low-stress work but including in

RFC and hypothetical question only a limitation for no daily production requirements because

low-stress work typically encompasses more limitations than the absence of daily production

quotas and ALJ failed to provide any basis for narrowing limitation).

       On remand, the ALJ must specifically address the social limitations assessed by the state

agency and examining psychologists.




                                               14
        B. The Examining Doctor’s Opinion

        Next, Plaintiff argues the ALJ erred in according little weight to the physical RFC

opinion of Bhupendra K. Gupta, M.D. She also argues that the ALJ improperly substituted her

judgment for that of a medical expert in discounting Dr. Gupta’s postural limitations (Doc. 17

at 11-12). The Commissioner counters that substantial evidence supports the ALJ’s reasons for

discounting Dr. Gupta’s opinion and she did not substitute her judgment for that of a medical

expert (id. at 12-15).

        While an ALJ must ordinarily give substantial or considerable weight to a treating

physician’s opinion, the opinion of a one-time examining doctor does not merit such deference.

Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1160 (11th Cir. 2004) (citing McSwain v.

Bowen, 814 F.2d 617, 619 (11th Cir. 1987)). An examining doctor’s opinion, however, is

usually accorded greater weight than that of a non-examining physician. 12 Sryock v. Heckler,

764 F.2d 834, 835 (11th Cir. 1985). If an ALJ discounts an examining doctor’s opinion, she

must provide reasons, supported by substantial evidence, for doing so. Sharfarz, 825 F.2d at

280-81 (providing that an ALJ may reject any medical opinion if the evidence supports a

contrary finding).

        Dr. Gupta examined Plaintiff on request of the SSA on February 6, 2017 (Tr. 2213-19).

On physical exam, all findings were normal aside from occasional wheezing on both sides of

the lungs, a decrease in oxygen at rest from 97% to 94% when Plaintiff was off oxygen, and

reproducible fatigue on repetitive muscle testing, i.e., Plaintiff’s heart rate and respiratory rate



12 Besides the nature of a physician’s relationship with a claimant, the ALJ must consider other factors
in determining the weight given to each medical opinion, including: (1) the medical evidence and
explanation supporting the doctor’s opinion; (2) how consistent the doctor’s opinion is with the record
as a whole; and (3) the doctor’s area of specialization. 20 C.F.R. §§ 404.1527(c), 416.927(c). While the
ALJ must consider each factor, it is not mandatory that he explicitly address them in his decision. Lawton
v. Comm’r of Soc. Sec., 431 F. App’x 830, 833 (11th Cir. 2011).


                                                   15
increased after walking 60 feet around the room at a slow pace (Tr. 2214-16). He assessed

lumbar spine pain with no neurological deficit, non-insulin dependent diabetes without

complications, asthma and emphysema with complications on oxygen, mental impairments,

and a body mass index of 41.3 (Tr. 2217). Dr. Gupta then opined that Plaintiff could sit for

three hours in an eight-hour day; stand and walk for one hour each in an eight-hour day; and

occasionally reach, handle, finger, feel, and push/pull (Tr. 2221-22). He also stated that Plaintiff

could never lift/carry any weight; climb stairs, ramps, ladders, or scaffolds; balance, stoop,

kneel, crouch, crawl, or tolerate exposure to certain environmental conditions (Tr. 2220, 2223-

24). Dr. Gupta noted Plaintiff’s inability to perform postural activities was due to “severe

deconditioning” (Tr. 2223).

       The ALJ gave “little weight” to Dr. Gupta’s opinion, finding that it was inconsistent

with the doctor’s own evaluation, which noted normal strength, a steady and directed gait, and

Plaintiff’s ability to sit and stand with ease during the examination (Tr. 18).

       The Court is unable to conclude that substantial evidence supports the ALJ’s reasons

for rejecting Dr. Gupta’s opinion. The physical findings noted by the ALJ clearly provide

substantial evidence to discount the opinion assuming the limitations the doctor assessed

resulted from Plaintiff’s lumbar spine pain. The decision, however, does not reveal that the ALJ

considered whether Dr. Gupta’s limitations could have resulted from Plaintiff’s asthma and

emphysema (COPD) with complications on oxygen and his findings related to the same,

namely, reproducible fatigue on repetitive muscle testing and severe deconditioning. Nor did

the ALJ address those particular findings in her decision. Without further explanation from the

ALJ on this matter, the Court is precluded from determining whether the ALJ’s reasons for

discounting Dr. Gupta’s opinion are supported by substantial evidence. See Gibson v. Heckler,

779 F.2d 619, 622 (11th Cir. 1986) (recognizing that the failure to provide the reviewing court



                                                16
with a sufficient basis on which to determine that the correct legal principles have been followed

or that substantial evidence exists mandates a reversal). Given the VE’s testimony that no work

would be available given Dr. Gupta’s RFC assessment (Tr. 58), the ALJ must address and/or

clarify this on remand.

        C. The ALJ’s Step Two Finding

        Plaintiff contends the ALJ erred at step two of the sequential evaluation process by

failing to find that her GERD, gastroparesis, fatty liver, IBD, and diverticulitis were severe

impairments (Doc. 17 at 15-18). The Commissioner counters that Plaintiff’s contention is

meritless because she fails to show that any of those impairments result in specific work-related

limitations (id. at 18).

        At step two of the sequential evaluation process, a claimant must show that he or she

suffers from an impairment or combination of impairments that significantly limits his or her

physical or mental ability to do basic work activities. See 20 C.F.R. §§ 404.1520(c), 416.920(c).

A claimant need show only that his or her impairment is not so slight and its effect is not so

minimal that it would clearly not be expected to interfere with his or her ability to work.

McDaniel v. Bowen, 800 F.2d 1026, 1031 (11th Cir. 1986); Brady v. Heckler, 724 F.2d 914,

920 (11th Cir. 1984). “[T]he ‘severity’ of a medically ascertained disability must be measured

in terms of its effect upon ability to work, and not simply in terms of deviation from purely

medical standards of bodily perfection or normality.” McCruter, 791 F.2d at 1547. In other

words, an impairment or combination of impairments is not considered severe where it does

not significantly limit the claimant’s physical or mental ability to perform basic work activities.

Crayton v. Callahan, 120 F.3d 1217, 1219 (11th Cir. 1997) (citing 20 C.F.R. §§ 404.1520(c),

416.920(c)); Turner v. Comm’r of Soc. Sec., 182 F. App’x 946, 948 (11th Cir. 2006).




                                                17
       Notably, however, the finding of any severe impairment, whether or not it results from

a single severe impairment or a combination or impairments that together qualify as severe, is

enough to satisfy step two. Jamison v. Bowen, 814 F.2d 585, 588 (11th Cir. 1987) (citations

omitted); see Packer v. Comm’r, Soc. Sec. Admin., 542 F. App’x 890, 892 (11th Cir. 2013)

(“[T]he ALJ determined at step two that at least one severe impairment existed; the threshold

inquiry at step two therefore was satisfied); Heatly v. Comm’r of Soc. Sec., 382 F. App’x 823,

824-25 (11th Cir. 2010) (noting that an ALJ’s failure to identify an impairment as severe, where

the ALJ found that the plaintiff suffered from at least one severe impairment, constituted

harmless error and was, in fact, sufficient to meet the requirements of step two, and additionally

noting that nothing requires the ALJ to identify, at step two, all of the impairments that could

be considered severe).

       Here, the ALJ determined that Plaintiff had the following severe impairments: bipolar

disorder, depression, anxiety, degenerative disc disease, emphysema/COPD, asthma,

hypertension, Barrett’s esophagus, hiatus hernia, obesity, and diabetes mellitus. (Tr. 13).

Accordingly, since the ALJ determined that Plaintiff suffered from multiple severe impairments

at step two, and thus proceeded beyond step two in the sequential analysis, any error in failing

to find that Plaintiff suffered from other severe impairments is rendered harmless. Gray v.

Comm’r of Soc. Sec., 550 F. App’x 850, 853-54 (11th Cir. 2013); Packer, 542 F. App’x at 892;

Heatly, 382 F. App’x at 824-25.

       This, however, does not end the inquiry. The ALJ then must consider all impairments,

regardless of severity, in conjunction with one another in performing the latter steps of the

sequential evaluation. Tuggerson-Brown v. Comm’r of Soc. Sec., 572 F. App’x 949, 951 (11th

Cir. 2014). While an ALJ’s statement that she considered all impairments and symptoms in

determining the claimant’s RFC typically is sufficient to show that the ALJ considered all the



                                               18
necessary evidence, see id. at 952, such a statement in this case is insufficient given the ALJ’s

review of the medical evidence concerning Plaintiff’s abdominal pain and gastroparesis.

        On thorough review of the record and the ALJ’s decision, the Court is unable to

conclude that the ALJ properly considered Plaintiff’s gastroparesis at steps four and five

because she failed to evaluate the record as a whole when considering Plaintiff’s gastroparesis

and related complaints and impermissibly disregarded and mischaracterized medical evidence

that was contrary to her decision. 13 In addressing select records pertaining to Plaintiff’s ER

treatment for gastroparesis and abdominal pain, the ALJ stated that the severity of Plaintiff’s

abdominal pain and nausea was noted to be only mild (Tr. 17). The record, however, reveals

ER treatment for vomiting blood with abdominal pain, chronic abdominal pain with worsening

symptoms, moderate and sharp onset of abdominal pain with vomiting blood all day, severe

abdominal pain, severe vomiting and abdominal cramping, moderate nausea and vomiting

blood, and moderate and chronic abdominal pain (see, e.g., Tr. 806, 821, 1353, 1428, 1484,

1693, 1933, 2165). Additionally, these records reflect that Plaintiff’s course of symptoms was

episodic, with multiple episodes and fluctuating intensity (Tr. 1353, 1428, 1693, 1933, 2165).

While the ALJ correctly noted that testing often yielded normal results, there is no indication

that doctors doubted the severity of Plaintiff’s symptoms or that she suffered from gastroparesis.

Notably, Plaintiff’s physician at USF Health reported that Plaintiff had a complicated GI

history, suffered from persistent nausea and daily vomiting for several years, and had been on

multiple medications for gastroparesis and other gastrointestinal problems with little effect (Tr.

805). The ME at the administrative hearing also testified that Plaintiff’s gastroparesis was a

severe impairment (Tr. 43-44). While the Commissioner contends Plaintiff failed to



13 Plaintiff essentially raises this exact challenge in her fifth claim because she lists approximately 43
gastrointestinal related records that the ALJ should have considered but did not (Doc. 17 at 24-31).


                                                    19
demonstrate work-related limitations resulting from gastroparesis or other gastrointestinal

impairments, Plaintiff’s allegations and the records above demonstrate she suffered frequent

abdominal pain and episodic vomiting, both of which impact an individual’s ability to work.

       On remand, the ALJ shall fully and fairly address the medical records documenting this

impairment and consider the import of Plaintiff’s gastrointestinal symptoms throughout the

sequential evaluation.

       D. Plaintiff’s Remaining Claims

       In light of the findings above, the Court need not address Plaintiff’s remaining

claims. See Demench v. Sec’y of Dep’t of Health & Human Servs., 913 F.2d 882, 884 (11th

Cir. 1990) (declining to address plaintiff’s remaining arguments due to conclusions reached in

remanding the case); Jackson v. Bowen, 801 F.2d 1291, 1294 n.2 (11th Cir. 1986) (stating that

where remand is required, it may be unnecessary to review other issues raised).




                                             20
                                               IV.

        Accordingly, after consideration, it is hereby

        ORDERED:

         1. The decision of the Commissioner is reversed, and the matter is remanded pursuant

to sentence four of 42 U.S.C. § 405(g) to the Commissioner for further administrative

proceedings to apply the proper legal standards consistent with the above findings.

         2. The Clerk is directed to enter final judgment in favor of the Plaintiff and close the

case.

         DONE AND ORDERED in Tampa, Florida, on this 31st day of March 2020.




cc: Counsel of Record




                                               21
